DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 21- 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10074667 (Higashi et al).
Concerning claim 1, Higashi discloses a method of forming stacked memory with multiple memory sections (Abstract according to the second embodiment depicted in Fig 12, and disclosed in Figs. 6-9 and 12), the method comprising:
providing a first memory section (200) formed on a surface of a sacrificial substrate (2) (Fig. 6);
providing a logic section (100) formed on a substrate (Fig. 6);
bonding the logic section on the substrate to the first memory section on the sacrificial substrate (Fig. 7 and col. 9 lines 13-17); and

providing a second memory section (300) having a second sacrificial substrate (Fig. 9 and col. 9 lines 49-60, note that it is disclosed that the same process for forming the first memory section to the logic section in Figs. 6-8 is repeated in the manufacturing process depicted in Fig. 9); and
bonding the second memory section with the first memory section (Fig. 9).
Considering claim 21, Higashi discloses a method of forming stacked memory with multiple memory sections (Abstract), the method comprising:
providing a first memory section (200) formed on a surface of a sacrificial substrate (2) (Fig. 6);
providing a logic section (200) formed on a substrate (Fig. 6);
bonding the logic section on the substrate to the first memory section on the sacrificial substrate (Fig. 7 and col. 9 lines 13-17); and
removing the sacrificial substrate from the first memory section (col. 9 lines 27-30 and Fig. 7).
Referring to claims 2 and 25, Higashi discloses wherein the second memory section is bonded to a surface of the first memory section opposite another surface of the first memory section where the logic section is bonded (Fig. 9).
Regarding claims 3 and 22, Higashi discloses wherein the first memory section includes a first set of hybrid bonding pads (39a +39b) and the logic section includes a second set of hybrid bonding pads (42), and bonding the first memory section to the logic section includes 
Continuing to claims 4 and 23, Higashi discloses further comprising:
upon removing the sacrificial substrate, forming an additional set of hybrid bonding pads on a second surface of the first memory section, wherein the second surface is opposite a surface where the first set of hybrid bonding pads are formed (Figs. 7 and 8 and col. 9 lines 27-48).
Pertaining to claims 5 and 26, Higashi discloses wherein the bonding the second memory section to the first memory section includes bonding the additional set of hybrid bonding pads to a set of hybrid bonding pads on the second memory section (Figs. 8-9 and col. 9 lines 27-60).
As to claims 6 and 27, Higashi discloses removing the second sacrificial substrate and forming an additional set of hybrid bonding pads on a second surface of the second memory section, wherein the second surface is opposite a surface where the second memory section is bonded to the first memory section (col. 9 lines 27-60).
According to claims 7 and 28, Higashi discloses bonding a third memory section (400) to the second surface of the second memory section, wherein bonding the third memory section and the second memory section includes bonding a set of hybrid bonding pads on the third memory section to the additional set of hybrid bonding pads of the second memory section (Figs. 9 and 12 and col. 9 lines 49-60 and col. 14 lines 31-35, note that it is disclosed that the same process for forming the first memory section to the logic section in Figs. 6-8 is repeated in the manufacturing process depicted in Fig. 9 and that the same process disclosed in the first embodiment is used to form the similar features of Fig. 12).
Concerning claim 8, Higashi discloses wherein bonding the logic section to the first memory section and bonding the second memory section to the first memory section includes ZiBond direct bonding and/or direct bond interconnect (DBI) hybrid bonding (col. 9 lines 25-45).
Considering claims 9 and 29, Higashi discloses wherein the first memory section includes a first set of vias and the second memory section includes a second set of vias, and
wherein bonding the additional set of hybrid bonding pads and the set of hybrid bonding pads on the second memory section connects one or more vias (40a) of the first set of vias with one or more vias of the second set of vias (40b) (Figs. 6-9).
Continuing claims 10 and 30, Higashi discloses wherein one or more of the first set of vias are connected to a memory pyramid in the first memory section and one or more of the second set of vias are connected to a memory pyramid in the second memory section (Figs. 6-9).
Referring to claim 24, Higashi discloses further providing a second memory section (300) having a second sacrificial substrate (Fig. 9 and col. 9 lines 49-60, note that it is disclosed that the same process for forming the first memory section to the logic section in Figs. 6-8 is repeated in the manufacturing process depicted in Fig. 9); and
bonding the second memory section with the first memory section (Fig. 9).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/05/21